Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the chamber" in 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the pressure" in line 17.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the first pressure, the second pressure or some other pressure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0058983A1 (hereinafter referred as “Gadrat”).
Regarding claims 24, Gadrat teaches a biological fluid separation device (fig. 4) adapted to receive a biological fluid sample having a first portion and a second portion, the biological fluid separation device comprising: a housing comprising: a first chamber (between membrane 16 and bottom 18) having a first chamber inlet (26) for receiving the biological fluid sample therein and a first chamber outlet (28) wherein the outlet is placed a lateral distance from the inlet in the chamber (refer fig. 4), a second chamber having a second chamber inlet (adjacent to the membrane 16) and a second chamber 
Regarding claim 25
Regarding claim 26, Gadrat discloses that actuation of the actuator draws the second portion of the biological fluid sample through the separation member (refer paragraphs [0022]-[0026], [0051]-[0054] indicating filtration process).
Regarding claim 28, the limitations of claim 25 are reciting material being worked upon by the apparatus and therefore is not limiting. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Furthermore, the limitation “plasma collection container” is merely a container and what is being collected in the container does not structurally limit the second chamber of Gadrat.
Regarding claim 29, Gadrat discloses providing a container (P2) for collection of filtrate. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Furthermore, the limitation “plasma collection container” is merely a container and what is being collected in the container does not structurally differentiate the container (P2) from the claimed plasma collection container.
Regarding claim 30, the vacuum created by the actuator (PV) inherently provides suction pressure which moves fluid from the first chamber through the membrane to the second chamber and therefore provides a pressure at each of the inlets and outlets. Therefore, Gadrat discloses “the actuator is a single actuator which .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gadrat. 
Regarding claim 25, Gadrat teaches limitations of claim 24 as set forth above. Plasma separation from blood using membrane filtration is well known in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been an obvious matter of choice to one of ordinary skill in the art to select the membrane intended to separate red cells and plasma from blood to apply the filter for separation of plasma and red cells from blood. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gadrat, in view of US 6010627 (hereinafter referred as “Hood”).
Regarding claim 27, Gadrat teaches limitations of claim 24 as set forth above. Gadrat does not teach that the vacuum source is an evacuated tube. However, use of evacuated tube as vacuum source in separation devices comprising two chambers 
Gadrat and Hood are analogous inventions in the art of separation devices comprising two chambers separated by a separation membrane and a vacuum source. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vacuum source of Gadrat with teachings of Hood to provide an evacuated tube as a vacuum source to provide vacuum. One of ordinary skill in the art would have had a reasonable expectation of success in using a known vacuum device to provide vacuum enabling separation.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gadrat, in view of US 2011/0155667 (hereinafter referred as “Charest”).
Regarding claims 31-32, .
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gadrat, in view of WO 2014/023765 (hereinafter referred as “Huemer”), and US 2014/0217027 (hereinafter referred as “Meyer”)
Regarding claims 31-32, Gadrat teaches limitations of claim 24 as set forth above. Gadrat does not teach that the device further comprising a vent in communication with a portion of the second chamber, the vent transitionable between a closed position in which the vent seals the second chamber, and an open position in which the second chamber is vented to atmosphere and that the vent is provided in the closed position during separation of the second portion of the biological fluid sample from the first portion of the biological fluid sample, and in the open position during removal of the second portion of the biological fluid sample from the second chamber.
Huemer teaches a device for separating plasma from blood (abstract, fig. 1-2), wherein a first chamber is separated from the second chamber by a filtration membrane (24), the device further comprises a vent (30) in the second chamber (filtrate chamber).
Gadrat and Huemer are analogous inventions in the art of devices for plasma separation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a vent in communication with a portion of the second chamber to enable removal of air from the second chamber.
Modified Gadrat does not teach that the vent is transitionable between a closed position in which the vent seals the second chamber, and an open position in which the second chamber is vented to atmosphere and that the vent is provided in the closed position during separation of the second portion of the biological fluid sample from the 
Meyer teaches a device for blood treatment comprising system for multifunctional volumetric fluid control (Abstract, [0001]). The system comprises a vent control valve (410) that is operated to selectively permit gas to flow between a chamber and atmospehere [0360, 0363]. Meyer further teaches that the valve is opened or closed selectively based on requirement of operation (whether to allow venting or allow the chamber to be under pressure) [0363].
Modified Gadrat and Meyer are analogous inventions in the art of blood processing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of modified Gadrat with teachings of Meyer to provide a vent in communication with a portion of the second chamber, the vent transitionable between a closed position in which the vent seals the second chamber, and an open position in which the second chamber is vented to atmosphere and that the vent is provided in the closed position during separation of the second portion of the biological fluid sample from the first portion of the biological fluid sample, and in the open position during removal of the second portion of the biological fluid sample from the second chamber to selectively allow or prevent air flow to and from the second chamber (Meyer; [0360, 0363]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777